ORDER
State Farm Mutual Automobile Insurance Company has filed a petition for rehearing on the issue of attorney fees. The court being now fully advised in the premises, the court’s order of December 4,1992, 492 N.W.2d 828, is amended to read:
IT IS HEREBY ORDERED that the decision of the Court of Appeals in the above-entitled matter on the issue of stacking be, and the same is, reversed and the matter remanded to the trial court for further proceedings. See Neuman v. State Farm Mut. Auto. Ins. Co., 492 N.W.2d 530 (Minn.1992).
IT IS FURTHER ORDERED that the decision of the Court of Appeals reversing the trial court’s award of attorney fees to plaintiff is affirmed. See Garrick v. Northland Ins. Co., 469 N.W.2d 709, 713-14 (Minn.1991).
PAGE, J., took no part.